[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Petitioner's counsel moved to withdraw as counsel. Said motion was denied by this Court. Now, petitioner's counsel moves for reconsideration of that ruling, and petitioner has objected to same.
Although the Court is well aware that the dismissed appeal was an appeal from a motion for a new trial, there are still fundamental rights to an appeal by the petitioner. See Iovenio v. Commissioner ofCorrections, 242 Conn. 689 (1997). Also, see petitioner's objection proposing an ineffective assistance of appellate counsel claim. An amended petition may well have merit in this matter.
Accordingly, in reconsidering the Court's denial of petitioner's counsel's motion to withdraw, the Court hereby confirms said decision.
Notwithstanding this ruling, if petitioner's counsel does not feel he can properly represent the petitioner in this matter and would be an ineffective counsel to the petitioner, he should contact the habeas unit of the Chief Public Defender's office and find another attorney to replace him in this matter.
Rittenband, JTR